Citation Nr: 0810439	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an unspecified left 
eye condition.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right mandible condyle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1951 to September 
1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO, inter alia, denied service connection for an 
unspecified eye condition and continued the veteran's 
noncompensable rating for the residuals of a right mandible 
condyle fracture.  Although the July 2004 rating decision 
also addressed a petition to reopen a claim for service 
connection for a right eye condition, the veteran filed a 
notice of disagreement (NOD) limited to the left eye 
condition and mandible fracture residuals in August 2004.  
The RO issued a statement of the case (SOC) as to these two 
issues in October 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2004.

In August 2005, the veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In July 2006, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC continued the denials of the claims (as 
reflected in an August 2007 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

In March 2008, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) and 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no evidence of the veteran's claimed in-service 
left eye injury in the service medical records; the only 
diagnosed disabilities of the veteran's left eye-cataracts 
and dry eye syndrome-were diagnosed more than fifty years 
after service; and the only competent, probative opinion on 
the question of a medical relationship between any left eye 
disability and the claimed in-service left eye injury weighs 
against the claim.

3.  The evidence reflects that there is no displacement of 
the mandible or loss of motion or masticatory function.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for an unspecified 
left eye condition are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.  The criteria for an increased (compensable) rating for 
residuals of a right mandible condyle fracture are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7,  
4.31, 4.150, Diagnostic Code 9904 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, March 2004 and July 2006 letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
for a left eye condition and an increased rating for his 
right jaw disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The October 2004 SOC (and, 
later, the August 2007 SSOC) set forth the criteria for 
higher ratings for the right jaw disability (which is 
sufficient for Dingess/Hartman).  The July 2006 letter also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  This letter also indicated that VA 
would assign a disability rating determined by applying 
relevant diagnostic codes and considering the impact of the 
disability and its symptoms on employment, and the letter 
also provided examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to obtain) 
that could affect how VA assigned a disability rating.

After issuance of each letter, and opportunity for the 
veteran to respond, the August 2007 SSOC reflects 
readjudication of the claims.  Hence, while some notice was 
provided to the veteran after the July 2004 initial 
adjudication of the claims, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements submitted 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for an unspecified left eye condition are 
not met.

During his Board hearing,  that his eye was swollen on one 
side and he suffered from blurry vision as a result of an in-
service left eye injury (Hearing transcript, pp. 7-8).  The 
eye-related findings in the VAOPT and private medical records 
and on January 2007 VA examination were mostly normal, but 
some abnormalities were noted.  For example, the VAOPT notes 
from June 2005, August 2005, November 2005, February 2006, 
and April 2006 indicate that the pupils were equally round 
and reactive to light and accommodation (PERRL), extraocular 
movements were intact (EOMI), with no eye abnormalities.  A 
June 2005 VAOPT note also indicates that the eyes were 
anicteric (without jaundice) and there was no active disease 
in the conjunctiva.  A May 2005 VAOPT note indicates left eye 
scarring and mild opacity.  In addition, January and May 2006 
VA optometry notes contain mostly normal findings, with 
diagnoses of moderate nonproliferative diabetic retinopathy, 
longstanding headaches secondary to previous trauma of the 
left eye, and dry eye syndrome of both eyes.  An April 2006 
Ahoskie primary care examination report notes chronic left 
eye pain for the past forty years, but indicates that the 
conjunctivae and lids were normal and that the pupils were 
equal, round reactive to light and accommodation.

After reviewing the claims file and examining the veteran, 
the optometrist who conducted the January 2007 VA eye 
examination noted the veteran's claimed left eye injury but 
also noted, accurately, that while the service medical 
records contain numerous notations regarding a right eye 
injury, there is no evidence in these or any other records of 
a left eye injury.  The VA examiner also indicated that, 
assuming that the injury occurred, it had healed with some 
residual facial pain and "no other lasting sequelae."   
This conclusion was based on the mostly normal findings on 
examination of the eye, with the only diagnoses being of 
diabetes mellitus with moderate non-proliferative diabetic 
neuropathy of both eyes, and decreased vision due to 
refractive error and cataracts.

The Board notes, initially, that refractive error is not a 
disease or injury within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2007); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Hence, any 
decreased vision resulting from refractive error does not 
constitute a disability for which service connection may be 
granted and compensation payable.  While service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), there is no medical indication of such in this 
case.  

As for symptoms such as scarring, mild opacity, and facial 
pain, the Board notes that, such symptoms, alone, without 
evidence that they caused impairment of earning capacity or 
evidence of underlying pathology, do not constitute 
disabilities for compensation purposes.  See Allen v. Brown, 
7 Vet. App. 539 (1995).  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As for diabetic retinopathy 
and headaches, the veteran is not claiming service connection 
for these disabilities.

Thus, the only diagnosed disabilities of the veteran's left 
eye appear to be cataracts and dry eye syndrome.  However, 
these disabilities were first diagnosed more than fifty years 
after service.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, contrary 
to the veteran's written statements and hearing testimony, 
there is no evidence in the service medical records of any 
in-service left, as opposed to right, eye injury.  Moreover, 
the eyes were as normal on August 1955 separation 
examination.

Further, the only competent, probative medical opinion as to 
whether any current left eye disability is related to service 
is that of the January 2007 VA examiner.  As noted, he 
diagnosed decreased vision from senile cataracts, refractive 
error of both eyes, and diabetic retinopathy.  However, the 
VA examiner concluded that, based on the nature of these 
abnormalities and the absence of evidence of a prior left eye 
injury, none of these symptoms was residual to a prior left 
eye injury.  Specifically, after reviewing the claims file, 
summarizing the evidence in it, and examining the veteran, 
the VA examiner wrote, "There is no evidence of any residual 
damage to the left eye from any reported injury."  As the 
January 2007 VA examiner explained the reasons for his 
opinion in light of his review of the claims file and 
examination of the veteran, the Board finds that his 
opinion-that any left eye symptomatology is not residual to 
the claimed in-service left eye injury-is probative of the 
medical nexus question.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value 
of a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).

The Board notes that on an August 2005 statement in support 
of claim (VA Form 21-4138) signed by VA physician, there is a 
handwritten notation that, "Left eye is SC."  In its July 
2006 remand, the Board requested that the RO request that the 
physician explain this notation.  A January 2007 note from a 
Hampton VA Medical Center (VAMC) physician indicates that the 
physician who wrote the August 2005 notation was no longer 
working at the Hampton VAMC.  The Board finds that, without 
any explanation, the August 2005 handwritten notation is not 
probative evidence on the medical nexus question.  Although 
written by a physician, this cryptic notation does not 
identify a specific disability of the left eye or explain why 
the physician concluded that service connection was warranted 
for any such disability.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record).

In addition to the medical evidence noted above, the Board 
has considered the veteran's testimony that he has a current 
left eye disability manifested by swelling and blurry vision 
that is related to an in-service left eye injury.  However, 
medical matters such as the identification or etiology of a 
disability are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As a layperson, the veteran is not shown to possess 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter-to include the etiology of any current disability of 
his left eye.  See Bostain v. West, 11 Vet. App. at 127.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, any lay assertions in this regard 
have no probative value.

The Board further notes the veteran's testimony that, during 
his July 28, 2005 examination, a VA physician stated to "a 
trainee" that the veteran's high blood pressure and other 
conditions resulted from the veteran's prior left eye injury, 
and that the VA physician entered this information into a 
computer (Hearing transcript, p. 10).  However, the Board's 
review of the VAOPT records, including a VAOPT noted of the 
date indicated, reflects that no such opinion has been 
recorded.  As such, the veteran's unsupported  assertion of 
what a doctor allegedly told him does not, in and of itself, 
constitute competent, persuasive evidence of the required 
nexus.  See Robinette v. Brown, 8 Vet App. 69, 77 (1995).  

For all the foregoing reasons, the claim for service 
connection for an unspecified left eye condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


B.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The residuals of the veteran's in-service right mandible 
condyle fracture are rated under 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9904 (2007), applicable to malunion of 
the mandible.  Under DC 9904, slight displacement of the 
mandible warrants a noncompensable rating; moderate 
displacement of the mandible warrants a 10 percent rating; 
and severe displacement of the mandible warrants a 20 percent 
rating.

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) evaluation in every instance in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a compensable rating for 
residuals of a right mandible condyle fracture are not met.

No abnormalities of any part of the jaw were noted on either 
of the VA examinations or in the VAOPT or private medical 
records.  On March 2004 VA examination, the veteran had full 
opening movement of the jaw with normal excursive and 
protrusive movements.  There was no cosmetic deformity and 
the veteran was fully maxillary edentulous.  The January 2007 
VA examiner reviewed the claims file and examined the 
veteran, and noted that the veteran indicated frequent 
difficulty chewing and jaw pain and believed that he lost his 
teeth due to treatment of his in-service jaw fracture.  
However, the VA examiner found that there was no loss of the 
bone of the maxilla, malunion or nonunion of the maxilla, 
loss of bone of the mandible, nonunion or malunion of the 
mandible, limitation of motion at the temporomandibular 
articulation, loss of bone of the hard palate, evidence of 
osteoradionecrosis, osteomyelitis, tooth loss due to 
substance of body of maxilla or mandible (other than loss due 
to periodontal disease), speech difficulty, pain on palpation 
of the temporomandibular or masticatory muscles, or evidence 
of neuroma.  X-rays revealed no temporomandibular joint (TMJ) 
pathology.  The VA examiner summarized the findings as a 
normal TMJ exam, with no functional impairment secondary to 
the jaw fracture, no soft tissue pathology, and no neuroma, 
and indicated that the veteran's difficulty chewing was due 
to loss of teeth secondary to chronic periodontitis, i.e., 
the etiology was bacterial in nature, and not related to the 
jaw fracture.
 
Thus, as there is no evidence of displacement of the mandible 
or loss of motion or masticatory function, there is no basis 
for a compensable rating for the veteran's right mandible 
condyle fracture residuals under Diagnostic Code 9904.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right mandible condyle fracture residuals. However, no higher 
rating is assignable in light of the absence of any 
abnormalities relating to the dental and oral conditions 
listed in Diagnostic Codes 9900 through 9916, and the record 
reflects no associated manifestations to warrant assignment 
of a compensable rating under any other provision of VA's 
rating schedule.. 

Additionally, the Board finds that there is no showing that 
the veteran's right mandible condyle fracture residuals 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in 
the October 2004 SOC).  This disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above,  the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an increased (compensable) rating percent for residuals 
of a right mandible condyle fracture must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert, 
1 Vet. App. at 53-56.


ORDER

Service connection for an unspecified left eye condition is 
denied.

An increased (compensable) rating percent for residuals of a 
right mandible condyle fracture is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


